                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


JAMES C. JUSTICE, III, et al.                          Civil Action No. 7:19-cv-00381

       Plaintiffs,

V.

OFFICE OF SURFACE MINING                                PLAINTIFFS’ NOTICE OF
RECLAMATION AND ENFORCEMENT,                            FILING AMENDED COMPLAINT
UNITED STATES DEPARTMENT OF
THE INTERIOR,

       Defendant.


       The Plaintiffs, A & G Coal Corp., Bluestone Coal Corporation, Chestnut Land Holdings,

LLC, Kentucky Fuel Corporation, National Coal, LLC, Premiums Coal Company, Incorporated,

S and H Mining, Inc., Tams Management, Inc., and James C. Justice, III, through counsel,

respectfully submit their Notice of Filing Amended Complaint, which has been submitted to the

Court via the Clerk of the Court using the CM/ECF system. The Plaintiffs further state as

follows:

       Through an inadvertent oversight, Plaintiffs’ counsel mistakenly identified the principal

place of business for several of the Plaintiff entities as Roanoke, Virginia. For the record,

Plaintiffs, Dynamic Energy, Inc., Frontier Coal Company, Justice Energy Company, Inc., and

Pay Car Mining, Inc., are not incorporated in Virginia and do not maintain their principal places

business there. Rather, those entities run their operations, own and utilize their assets, and make

general business and operational decisions in Daniels, West Virginia, which is their true




                                                 1

 Case 7:19-cv-00381-GEC Document 18 Filed 08/23/19 Page 1 of 3 Pageid#: 41
principal place of business.1 However, those four (4) entities were named as Plaintiffs in this

action solely as a result of unpaid fees due to OSM. Because those fees have now been paid in

full, Dynamic Energy, Inc., Frontier Coal Company, Justice Energy Company, Inc., and Pay Car

Mining, Inc. no longer have any claims for relief and have been removed as Plaintiffs from the

Amended Complaint. If it is subsequently discovered that other, remaining Plaintiffs have

resolved their disputes with the Defendant, they, too, will seek dismissal as parties from this

action.

          Further, as this amendment is being made before an Answer or other responsive pleading

has been filed, it is made as a matter of course (i.e., without consent from the opposing party or

leave of Court). See Fed. R. Civ. P. 15(a)(1)(B). It is also worth noting that the Amended

Complaint merely seeks to correct erroneous factual allegations regarding principal places of

business and remove four entities whose claims have effectively been resolved. There be no

possible prejudice to the Defendant by making these amendments.2


                                                       Respectfully submitted,


                                                       /s/ Aaron B. Houchens
                                                       AARON B. HOUCHENS (VSB #80489)

                                                       AARON B. HOUCHENS, P.C.
                                                       111 East Main Street
                                                       P.O. Box 1250
                                                       Salem, Virginia 24153
                                                       Telephone: (540) 389-4498
                                                       Facsimile: (540) 339-3903
                                                       aaron@houchenslaw.com

1
          At the time of the filing of the Complaint, the undersigned counsel were unaware that certain individuals
          had been hired and that certain operations had recently been relocated from Roanoke, Virginia to West
          Virginia.
2
          Upon further review, and because the Complaint is premised upon federal question jurisdiction, any
          references to principal places of business are technically superfluous and have been removed from the
          allegations in the Amended Complaint.

                                      2
    Case 7:19-cv-00381-GEC Document 18 Filed 08/23/19 Page 2 of 3 Pageid#: 42
                                                     And



                                             RICHARD A. GETTY
                                             (Pro Hac Vice Admission forthcoming)
                                             C. THOMAS EZZELL
                                             (Pro Hac Vice Admission forthcoming)
                                                   and
                                             MARCEL RADOMILE
                                             (Pro Hac Vice Admission forthcoming)

                                             THE GETTY LAW GROUP, PLLC
                                             1900 Lexington Financial Center
                                             250 West Main Street
                                             Lexington, Kentucky 40507
                                             Telephone: (859) 259-1900
                                             Facsimile: (859) 259-1909
                                             Email: rgetty@gettylawgroup.com
                                             Email: tezzell@gettylawgroup.com
                                             Email: mradomile@gettylawgroup.com

                                             COUNSEL FOR PLAINTIFFS

mwepld0754

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd of August 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, and the foregoing was sent via U.S. mail to the

following:

       Thomas T. Cullen, Esq.
       United States Attorney
       United States Attorney’s Office for the Western District of Virginia
       BB&T Building
       310 First Street, S.W. Room 906
       Roanoke, VA 24008
       540-857-2250
       Fax: 857-2179
                                                           /s/    Aaron Balla Houchens___




                                   3
 Case 7:19-cv-00381-GEC Document 18 Filed 08/23/19 Page 3 of 3 Pageid#: 43
